=- -.¢. CaSe 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 1 of 17

off - ~
/[ p/l g paso
/0 'U.s. margin collar
JKMCD;SRD:USA0#2013R00723 U'r$lf"€.‘it`.i Gi" l"i:':`\.*'i`t'l..,§s¥fl{)

IN THE UNITED STATES DISTRICT CoURT \,»I
FoR THE DIsTRICT oF MARYLAND 31 33 997 l l Pl’l 31 08_

sftEsi;:'s sirica

UNITED sTATES 0F AMERICA tr E‘“‘*~T*‘ "““E /A/
CRIMINAL No. §§§-17_-0655 DEP;JW

v. (Conspiracy to Commit Wii'e Fraud, 18

U.S.C. §1349; Wire Fraud, 18 U.S.C.
LAUREN M. M()NTILLO, 1343; Conspiracy to Launder Money,
18 U.S.C. § 1956(11);M0ney laundering
Defendant. Transactions Exceeding $10,000, 18
U.S.C. § 1957; Tax Evasion, 26 U.S.C.
§7201; False Statement to IRS, 26
U.S.C. § 7206; Forfeiture).

 

 

1 SECOND SUPERSEDING INDICTMENT
The Grand Jury for the District of Maryland charges:
M
` l. At all times material to this Indictment, LAUREN M. MONTILLO
(“MONTILLO”) resided at 1202 Berans Road, Owings Mills, Maryland. At times material to
this lndictment, she Was married to M.M.
2. At all times material to this Indictment, H.F. Was the father of MONTILLO and
resided in Luthervil_le, Maryland.
3. At all times material to this lndictment, Kelly Ray Coronado lived in Del Rio,
Texas.
4. 7 At times material to this Indictment, Eric J. Becker (“Becl<er”) resided in

Odento_n, Maryland. Beginning in April 2013, Becker resided in Riverton, Utah.

THE SCHEME TO DEFRAUD
5. From in and around August 2010 and continuing until in and around December

16,, 2016, in the District of Maryland and elsewhere, the defendant,

,' CaSe 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 2 of 17

along with Becker, H.F., Kelly Ray Coronado, and others known and unknown to the Grand Jury,
knowingly and willfully devised and intended to devise a scheme and artifice to defraud victim
investors and to obtain money and property from investors by means of materially false and
fraudulent pretenses, representations and promises (“the scheme to defraud”).
THE‘ CONSPIRACY To DEFRAUD
6. From in and around August 2010 through in rand around December 16, 2016, in
the District of Maryland and elsewhere, the defendant
LAUREN M. MONTILLO,
along with Becker, H.F., and'Kelly Ray Coronado, did knowingly and willfully conspire,
combine, confederate, and agree with each other and with other persons known and unknown to
the Grand Jury, to commit wire ii'aud, that is to knowingly execute and attempt to execute the
scheme to defraud through the use of interstate and foreign wires in violation of Title 18, United

States Code, Section 1343.

THE PURPOSE OF THE CONSPIRACY AND SCHEME TO DEFRAUD
l7'. The purpose of the conspiracy and scheme to defraud was for the co-schemers and
cc-conspirators to persuade, and attempt to persuade, victim investors to send money in excess of
$5 million to fake escrow accounts for purported investment in fictitious investment

55 ll

opportunities, including but not limited to “private placement platforms, medium term bank
notes,” “bank guaranties” so that the co-schemers and co-conspirators could divide the investors’

monies among themselves and provide no investment return or return of the principal investment

to the victim investors

c CaSe 1:17-cr-00655-RDB Document45 Filed 10/11/18 PageSof 17

MANNER AND MEANS`OF THE CONSPIRACY and SCHEME 'I`O DEFRAUD

8. It was a part of the conspiracy and scheme to defraud that in February 2010,
MONTILLO opened an account with GoDaddy, a business which provides web-hosting
services, which MONTILLO used to host websites and create email addresses for shell
companies including Worldwide Escrow Holdings, Ltd., lnternational lnsurance Company of
Nebraska, Atlas Investment BancorpJ Entirety Capital, GPF Global, and Atlas-Gayle Trust.

9. lt was a part of the conspiracy and scheme to defraud that in August 2010, H.F.
incorporated “Worldwide Escrow Holdings Limited” (“WEH”) in Hong Kong and identified
WEH as a company that performed “business consulting” with an address of “1202 Berans Road,
Owings l\/iills, MD 21117, USA.” H.F. and MONTILLO opened a bank account for WEH
ending in ***5838 at the Hong Kong Shanghai Bank, Hong Kong listing H.F. as director and
MONTILLO as manager.

lO. lt was a part of the conspiracy and scheme to defraud that in January 2011,
MONTILLO and M.M. caused “Skywall Limited” (“Skywall”) to be incorporated in Hong
Kong and in March 2011, opened a bank account for Skywall ending in ***8838 at the Hong
Kong Shanghai Bank, Hong Kong. They identified Skywall as a company that performed “estate
consulting” with the address of “1202 Berans Road, Owings Mills, MD 21117, USA.”

ll. ltv was a part of the conspiracy and scheme to defraud that in May 2012, H.F.
opened a bank account ending in **""3945 at SunTrust Bank in Cockeysville, Maryland, in the
name of “Grace B. Kilchenstein Esq. Attorney at Law Jadin Steele Escrow Account,” with the ‘
address of “145 Warwick Dr., Lutherville Timom`um, MD 21093.”

12. lt was a part of the conspiracy and scheme to defraud that Becker, MONTILLO,

Kelly Ray Coronado, H.F. and other co-conspirators concealed the scheme to defraud by using

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 4 of 17

fictitious identities including the following:

a. Becker: “Hank Rickson,” a purported escrow officer for WEH and “Hank Fitzroy,” a
broker for Entirety Capital;

b. Kelly Ray Coronado: William “Billy” Lewis, vice president of operations of Harloff
and Associates; Berend J an (“BJ”) Kuipers, Jr., son of a multi-millionaire from Spain;

c. MONTILLO: “Kati Conti,” Senior Agent for Atlas lnvestment Bancorp and
“Elizabeth Thompson,” Mid Market Account Executive, Atlas-Gayle Trust.

13. lt was a part of the conspiracy and scheme to defraud that MONTILLO and
others created fraudulent investment contracts and insurance policies for use with victim
investors.

14. lt was a part of the conspiracy and scheme to defraud that the co-schemers
directed investors/victims to wire transfer money to the WEH and Skywall bank accounts at
Hong Kong Shanghai Bank, Hong Kong or to the Grace Kilchenstein escrow account ****3945
at Suntrust Bank.

15. lt was a part of the conspiracy and scheme to defraud that MONTILLO and H.F.
used their control of the bank escrow accounts to distribute fraud proceeds to co-conspirators.

16. lt was apart of the conspiracy and scheme to defraud that the co-conspirators and
co-schemers communicated with each other and with victim investors through interstate and
foreign wire communications including email, text messages, telephone calls, and voice-over-

internet transmissions

18 U.S.C. §1349

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 5 of 17

COUNT TWO
(VVire Fraud)
The Grand Jury for the District of Maryland further charges:

l. -The allegations of Count Onc, Paragraphs 1-5 and 7-16 are incorporated by .

reference

2. On or about Apn`l 26, 2012,in the District of Maryland, the defendant,
LAUREN M. MON'I`ILLO

for the purpose of executing the scheme and artifice to defraud, transmitted and caused to be
transmitted in interstate commerce, sounds, writings, signs and symbols, namely an email from
her laurenmontillo@aol.com account to Kelly Ray Coronado, Del Rio, TX, at his yahoo.com
personal email address and to Er'ic J. Becker using the email address for Hank Fitzroy of Entirety
Capital regarding a fake insurance company, International Insurance of Nebraska, which would

purportedly provide an errors and omissions insurance policy for Worldwide Escrow Holdings.

18 U.S.C. §1343

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 6 of 17

COUNT THREE `
(VVire Fraud)
The Grand Jury for_ the District of Maryland further charges:

l. The allegations of Count One, Paragraphs l--5 and 7-16 are incorporated by
reference

2. On or about May 3, 2012, in the District of Maryland, the defendant,

LAUREN M. MONTILLO

for the purpose of executing the scheme and artifice to defraud, transmitted and caused to be
transmitted in interstate commerce, sounds, writings, signs and symbols, namely an email from
her laurenmontillo@aol.conr account to Eric l. Becker at his comcast.net personal email account
regarding corrections to a fake errors and omissions insurance policy for a fictitious insurance

company, lnternational lnsurance ofNebraska, for Worldwide Escrow I-loldings.

rs U_s§C. §1343

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 7 of 17

COUNT FOUR
(Conspiracy to Launder Money)
The Grand Jury for the District of Maryland further charges:

l. From in or about August 2010 through in and around December 2016, in the y

District of Maryland and elsewhere, the defendant,
LAUR]iiN M. MONTILLO

did knowingly combine, conspire, and agree with Becker, H.F., Coronado, and with other
persons known and unknown to the Grand Jury to commit offenses against the United States in
violation ofTitle 18, United States Code, Section 1956 and Section 1957, namely:

(a) to knowingly conduct and attempt to conduct financial transactions affecting
, interstate commerce and foreign commerce, which transactions involved the proceeds of
specified unlawful activity, that is, wire fraud as described in Count One, knowing that the
transactions were designed in whole or in part to conceal and disguise the nature, location,
scurce, ownership, and control of the proceeds cf specified unlawful activity, and that while
conducting and attempting to conduct such financial transactions, knew that the property
involved in the financial transactions represented the proceeds of some form cf unlawful activity,
in violation of Title 18, United States Code, Section 1956(a)(1)(B)(i); and

(b) to knowingly engage and attempt to engage, in monetary transactions by, through or
to a financial institution, affecting interstate and foreign commerce, in criminally derived
property cfa value greater than 510,000, that is Wire transfers from Hong Kong banks and
Choice Bank, Belize, such property having been derived from a specified unlawful activity, that 7
is, wire fraud as described in Count One, in violation of Title 18, United States Code, Section

1957.

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 8 of 17

MANNER AND MEANS

The manner and means used to accomplish the objectives of the conspiracy
included, among others, the following:
2. MONTILLO and others opened bank accounts in Hong Kong in the
names of corporations which were formed in Hong Kong, including: MLL Holdings,
Limited; SYMR, Limited; and FSE Limited.
3. MONTILLO facilitated the travellof co-conspirators from the United
States to Hong Kong.
4. MONTILLO and others opened bank accounts in Belize, including an account in
the name of Webstreet Media at Choice Bank, a foreign bank within the meaning of 12 U.S.C.
§ 3 101 (7).
5. MONTILLO and others opened bank accounts in the United States including
accounts in the name of Triple 7, LLC; Luciana, !LLC; and Baltimore Property Ventures.
`6. MONTILLO and others solicited attorneys to accept money transfers into their v

attorney escrow accounts for further transmission within the United States.

18 U.s.c. § 1956(h)

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 9 of 17

\.§
COUNTS FIVE THROUGH TWELVE
(Money Laundering)

The Grand Jury for the District of Maryland further charges:
1. The allegations of Count 4, Paragraphs 2-6 are incorporated here.

2. On or about the dates set forth belcw, in the District of Maryland, and elsewhere,
the defendant,
LAUREN M. MONTILLO
did knowingly engage and attempt to engage in the following monetary transactions by, through,
and to a financial institution, affecting interstate and foreign commerce, in criminally derived
property of a value greater than $10,000, that is the transfer of U.S. iiindS, such property having

been derived from a specified unlawful activity, that is, wire fraud as described in Count One.

 

Count Date Arncunt Fromr'To

 

5 June 28, 2012 $483,000 MLL Holdings at HSBC Hong Kong to
Grace B. Kilchenstein Esq. Escrow account
3945 at Suntrust Bank

6 July 24, 2012 $104,000 l\/lLL Holdings at HSBC Hong Kong to
Grace B. Kilchenstein Esq. Escrow account
3945 at Suntrust Bank

 

 

 

 

7 September 21, 2012 $65,000 Skywall Limited at HSBC Hong Kong to
_ Triple 7, LLC account 8787 at Citibank
8 August 2, 2013 $39,965 Choice Bank, Belize to Triple 7, LLC account
4441 at Suntrust Bank
9 September 10, 2013 349,965 Choice Bank, Belize to Tn`ple 7, LLC account

4441 at Suntrust Bank
10 September 26, 2013 $98,898.89 Choice Bank, Belize to Triple 7, LLC account
4441 at Suntrust Bank

 

 

 

11 November 14, 2013 $49,965 Choice Bank, Belize to Triple 7, LLC account
4441 at Suntrust Bank
12 January 6, 2014 $74,950 Choice Bank, Belize to Triple 7, LLC account

 

 

 

 

 

4441 at Suntrust Bank

 

is U.s_c, §§ 1957 & 2

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 10 of 17

COUNT THIRTEEN

('Filing a False Tax Return)
The Grand lury for the District of Maryland further charges that:
1. On or about July 25, 2014, in the District of Maryland and elsewhere, the defendant,
LAUREN M. MONTILLO
did willfully make and subscribe a U.S. lndividual lncome Tax Retum, Form 1040, and
accompanying schedules for the calendar year 2012, which was verified by a written declaration
that it was made under the penalties of perjury and which MONTILLO did not believe to be
true and correct as to every material matter. Specifically, MONTILLO there and then well
knew that the income tax return was false in that the amounts as listed in the chart below were

substantially different from the correct amounts.

 

 

 

 

 

 

initials nigeria mounting
Line 21, Form 1040 (:)ther lncome _ $0

Line 22, Form 1040, Total lncome $0

Line 37 Form l040 Adjusted Gross lncome $0

Line 61, Forrn 1040 Total Tax - $0

Line 76, Forrn 1040 Amount You Owe _ $0

 

 

 

 

26 U.S.C. § 7206(1)

10

a‘ Case 1:17-cr-00655-RDB Document45 Filed10/11/18 Page 11 of 17

COUNT FOURTEEN
(Tax Evasion)
The Grand Jury for the District of Maryland further charges:

l. On or about July 25, 2014, in the District of Maryland and elsewhere, the

defendant,

LAUREN MONTILLO

a resident of Owings Mills, Maryland did willfully attempt to evade and defeat a large part of the
income tax due and owing by her to the United States ofAmerica for the calendar year 2012 by
committing the following affirmative acts, among others: preparing and causing to be prepared,
and signing and causing to be signed, and filing and causing to be filed with the Internal Revenue
Service a false and fraudulent 2012 U.S. lndividual lncome Tax Return, Form 1040, which stated
that her total income for the calendar year 2012 was 30 and that the amount of tax due and owing
on that sum was SO, when, in fact, as she then and there knew, her total income for 2012 was
$406,116.76, more or less, upon which income there was an additional tax due and owing to the

United States of America of $155,809.00, more or less.

26 U.S.C. § 7201

11'

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 12 of 17

COUNT FIFTEEN

(Filing a False Tax Return)

The Grand Jury for the District of Maryland ftnther charges that:

l. On or about December 9, 2016, in the District of Maryland and elsewhere, the

defendant,

LAUREN M. MONTILLO

did willfully make and subscribe a U.S. lndividual lncome Tax Return, Forrn 1040A, and

accompanying schedules for the calendar year 2013, which was verified by a written declaration

that it was made under the penalties of perjury and which MONTILLO did not believe to be

true and correct as to every material matter. Specifically, MONTILLO there and then well

knew that the income tax return was false in that the amounts as listed in the chart below were

substantially different from the correct amounts

 

 

 

 

 

 

Line on Tair Return did _M;iii;unt Listed __
Line 15, Forrn 1040A, Total lncome … ;0
Line 21, Form 1040A, Adjusted Gross lncome $0
Line 35, Form 1040A,Total Tax $0
Line 45, Form 1040A, Amount You Owe $0

 

 

 

26 U.s.C. § 7206(1)

12

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 13 of 17

COUNT SIXTEEN
(Tax Evasion)
The Grand Jury for the District of _Maryland further charges:

l. On or about December 9, 2016, in the District of Maryland and elsewhere, the

defendant, 1
LAUREN M. MoNTILLo

‘ a resident of Owings Mills, Maryland did willfully attempt to evade and defeat a large part of the
income tax due and owing by her to the United States ofAmerica for the calendar year 2013 by
committing the following affirmative acts, among others: preparing and causing to be prepared,
and signing and causing to be signed, and filing and causing to be filed with the lnternal Revenue
Service a false and fraudulent 2013 U.S. lndividual lncome Tax Return, Form 1040, which stated
, that her total income for calendar year 2013 was $0, and that the amount cf tax due and owing on
that sum was $0, When, in fact, as she then and there knew, her total income for 2013 was
$264,861.76, more or less, upon which income there was an additional tax due and owing to the

United States ofAmerica of $97,780.00, more or less.

26 U.S.C. § 7201.

13

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 14 of 17

COUNT SEVENTEEN

(Filing a False Tax Return)
The Grand Jury for the District of Maryland further charges that:
1. On or about February 1, 2016, in the District of Maryland and elsewhere, the
defendant
LAUREN M. MONTILLO
did willfully make and subscribe a U.S. lndividual lncome Tax Return, Forrn 1040, and
accompanying schedules for the calendar year 2014, which was verified by a Written declaration
that it was made under the penalties of perjury and which MONTILLO did not believe to be
true and correct as to every material matter. Specifically, MONTILLO there and then well
knew that the income tax return was false in that the amounts as listed in the chart below were

substantially different from the correct amounts

 

 

 

 

 

 

 

Line on Tax Return amount Listed l vi
Line 21, Form 1040 Other lncome ‘ $100
Line 22, Forrn 1040, Total lncome 1 $l00
Line 37 Form 1040 Adjusted Gross lncome $100
Line 63, Form 1040 Total Tax $0
Line 78, Form 1040 Arnount You Owe $0

 

 

 

 

26 U.s.c. § 7206(1); rs U.s.c. § 2

14

Case 1:17-cr-00655-RDB Document 45 Filed 10/11/18 Page 15 of 17

COUNT EIGHTEEN
(Tax'Evasion)
The Grand Jury for the District of Maryland further charges:

l. On or about February 1, 2016, in the District of Maryland and elsewhere, the

defendant,

LAUREN M. MONTILLO

a resident of Owings Mills, Maryland, did willfully attempt to evade and defeat a large part of
the income tax due and owing by her to the United States ofAmerica, for the calendar year 2014
by committing the following affirmative act, among others: preparing and causing to be
prepared, and signing and causing to be signed, and filing and causing to be filed with the
lnternal Revenue Service a false and fraudulent 2014 U.S. lndividual lncome Tax Return, Forrn
1040, which stated that her total income for the calendar year 2014 was $100, and that the
amount of tax due and owing on that sum was $0, when, in fact, as she then and there knew, her
total income for 2014 was $179,014.60, more or less, upon which income there was an additional

income tax due and owing to the United States ofAmerica of $60,181.00, more or less.

26 U.S.C. § 7201

15

_ ~ Case 1:17-cr-00655-RDB Document 45 Filed 10/11/_18 Page 16 of 17

WIRE FRAUD FORFEITURE

The Grand Jury for the District of Maryland further finds:

l. Pursuant to Rule 32.2, Fed. 'R. Crim. P., notice is hereby given to the defendant that
upon conviction of an offense in violation of 18 U.S.C. § 1349 and 1343 as alleged in Counts One
- Three, the United States will seek forfeiture as part of any sentence of all property, real and
personal, which constitutes and is derived from proceeds that the defendant obtained directly and

indirectly from the offense.

2. l lf any of the property described above, as a result of any act or omission of the
defendant
a. cannot be located upon the exercise of due diligence;
b, has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without
difficulty,

the United States of Arnerica shall be entitled to forfeiture of substitute property.

28 U.s.c. § 2461(¢); is U.s.C. § 981(3)(1)(€); is U.s.C. § 1956(0)(7); is U.s.C. § 1961(1);
2i U.s.C_ §ssz(p)

16

_~ Case 1:17-cr-00655-RDB Document45 Filed10/11/18 Page-17 of 17

MONEY LAUNDERING FORFEITURE ALLEGATIONS

The Grand Jury for the District of Maryland further finds:

1. Pursuant to Rule 32.2, Fed. R. Crim. P., notice is hereby given to the defendant
that upon conviction of offenses in violation of 18 U.S.C. § 1956(h) and 1957 as alleged in
Counts Four - Twelve, the United States will seek forfeiture as part of any sentence of all
property, real and personal, which constitutes and is derived from proceeds that the defendant

obtained directly and indirectly from the offenses, including but not limited to $4,070,479.

 

2. lf any of the property described above, as a result of any act or omission of the
defendant n
a. ' cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with, a third party;
c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot be divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

is U.s.C. § 982; 21 U.s.C. §sss(p)

Y?M % `I£a._/Qv/MQS~

ROBERT K. HUR

United States Attorney
- A rnrru nn t

SlGNATURE REDACTEI
/a //1 /ao la
`§MepegSO-n - - “"” `_“ Date

 

 

